MEMORANDUM *
Cai-Xia He, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ summary affirmance of the immigration judge’s (“IJ”) denial of her application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition for review.
Even assuming petitioner’s testimony was credible, substantial evidence supports the IJ’s conclusion that her seven-day detention by government officials without physical abuse did not establish eligibility for asylum relief. See Al-Saher v. INS, 268 F.3d 1143, 1146 (9th Cir.2001).
Because petitioner failed to establish eligibility for asylum, she necessarily failed to satisfy the more stringent standard for withholding of removal. See id.
The IJ properly denied relief under CAT because petitioner failed to demonstrate that it is more likely than not that she will be tortured if removed to China. *858See Malhi v. INS, 386 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.